DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
	Claims 1-13 are pending with claims 4-13 being previously withdrawn.

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. Applicant argues that the previous combination does not disclose the limitations of the claims (pages 11-12), and that there is no articulated reasoning with some rational underpinning to support the legal conclusion of obvious (page 13)
The newly recited claim limitations directed towards “a series fan frame body”, “a series connection member”, and “the first and second fan frame bodies are combined in series in a non-parallel arrangement with each other by the series connection member so as to define an airflow resistance structure” are taught by Horng (US 2011/0108250). Horng discloses a series fan frame body (Fig. 4) with a series connection (111a), and first and second frame bodies (3a, 3b) are combined in series with each other by the series connection member so as to define an airflow resistance structure (Horng Fig. 4, see below).

    PNG
    media_image1.png
    655
    561
    media_image1.png
    Greyscale

Figure 4 of Horng
The arrangement of Horng is modified by the arrangement of Foster to have the fan bodies in a non-parallel arrangement with virtual centerlines of the fans intersecting within a third passage which enhances cooling along a heat exchanger surface (Fig. 2a, see Final Rejection February 16, 2022 pages 3-4). Furthermore, similar to the rejection previously set forth in the Final Rejection July 16, 2021 page 11, although none of the prior art references recognize the result of audio frequency dipoles are destroyed by the airflow resistance structure and periodic noise and vibration energy are reduced, it appears that such the modified structure of Horng with the first and bearing cup seats in a non-parallel arrangement results in the claimed functional language due to the resistance of the structure with such configuration (see specification page 6, lines 15-19, page 14, lines 12-17).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivations are found in the references (see Liu par. 6, Foster Col. 2, lines 61-64, and Yoshida pars. 37, 70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Horng (US 2011/0108250) in view of Liu (US 2012/0171024) and in further view of Foster (US Patent 7,038,911).
In regards to claim 1, Horng discloses a series fan frame body structure (Figs. 3-4) comprising: 
a first fan frame body (3a) having a first passage (between 31, 32); 
a second fan frame body (3b) having a second passage (between 31, 32); and 
a series connection member (111) defining a third passage (111a) configured with a first opening (1111) connected to the first passage and an opposite, second opening (1112) connected to the second passage, and wherein the first and second openings, the first and second fan frame bodies are combined in series and in an arrangement with each other by the series connection member so as to define an airflow resistance structure (Fig. 4) and such that the first passage, the second passage and the third passage together form an air-flow channel (Figs. 3-4).
	Horng is silent about the fan frame bodies having a bearing cup seat.
	Liu discloses a fan frame body (16) having a bearing cup seat (11, Fig. 5, par. 38).
	Horng discloses a fan assembly with multiple fan frame bodies, however do not explicitly disclose bearing cup seats. Liu, which is also directed a fan assembly, disclose a bearing cup seat in an arrangement which increase the service life of a bearing and reduce the noise produced by the impact of the bearing on a bearing cup during operation of the bearing (par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the fan frame body structure of Horng by providing the fan frame bodies having a bearing cup seat, as taught by Liu, to increase the service life of a bearing and reduce the noise produced by the impact of the bearing on a bearing cup during operation of the bearing (par. 6).
	Furthermore, the modified fan frame body structure of Horng comprises the first bearing cup seat, as modified by Liu, defining a first virtual centerline, and the second bearing cup seat, as modified by Lui, defining a second virtual centerline.
The modified structure of Horng lacks the second opening arranged nonparallel to the first opening, the first and second fan frame bodies are combined in a non-parallel arrangement with each other, the air-flow channel is non-linear, and the first and second virtual centerlines intersect within the third passage at an obtuse angle.
Foster discloses a connection member (204) with a second opening (at 212b) arranged nonparallel with a first opening (212a, Fig. 2a), first and second fan frame bodies (212a, 212b) are combined in a non-parallel arrangement with each other, the air-flow channel is non-linear (Fig. 2a), and the first fan body defining a first virtual centerline (I), and a second fan body having a second virtual centerline (II), the first and second virtual centerlines intersecting within a third passage at an obtuse angle (see annotated Fig. 2a).
 
    PNG
    media_image2.png
    259
    373
    media_image2.png
    Greyscale

Annotated Fig. 2a of Foster with an intersecting within the third passage
Horng discloses a fan assembly with a third passage having a fans at the inlet and outlet with a heat conducting board (2), however does not disclose a nonparallel arrangement with the first and second virtual centerlines intersect within the third passage at an obtuse angle. Foster, which is also directed a fan assembly having a fans at the inlet and outlet of a third passage with a heat exchanger surfaces (see heat exchanger surfaces of heat sink 200 which is analogous to the heat conducting board 2 of Horng in the present context), disclose a connection member with nonparallel openings with the fan frame bodies combined in a non-parallel arrangement having virtual centerlines intersecting within a third passage at an obtuse angle to direct the flow against the heat exchanging surface increasing level of cooling of the surface (Foster Col. 2, lines 61-64). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the fan frame body structure of Horng by providing the connection member with the second opening arranged nonparallel with the first opening, first and second fan frame bodies are combined in a non-parallel arrangement with each other, the air-flow channel is non-linear, and the first fan body defining a first virtual centerline, and a second fan body having a second virtual centerline, the first and second virtual centerlines intersecting within a third passage at an obtuse angle, as taught by Foster, to direct the flow against the heat exchanging surface increasing level of cooling of the surface (Col. 2, lines 61-64).
Furthermore, the modified fan frame body structure of Horng is silent about whether audio frequency dipoles are destroyed by the airflow resistance structure and periodic noise and vibration energy are reduced, however properties appears to be inherent to the modified structure of Horng. MPEP 2112(I) sets forth that something which is old does not become patentable upon the discovery of a new property: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id.
	In this case, the modified fan frame body of Horng embodies the known composition with the first and second fan frame bodies combined in series and in a non-parallel arrangement with the series connection member (Horng Figs. 3-4, as modified by Foster Fig. 2a). Although none of the prior art references recognize the claimed result, the modified structure of Horng inherently has the claimed functional language due to the resistance of the structure with such configuration (see specification page 6, lines 15-19 which recites “In the present invention, the first and second bearing cup seats are arranged in a nonparallel form. Therefore, in the system, due to the resistance of the structure with such configuration, the audio frequency dipole structure is destructed so that the periodical noise and vibration characteristic are lowered.” Also, see page 14, lines 12-17 which also describes that the virtual lines intersecting at an angle results in the dipole noise being destroyed). In the same way which applicant’s invention prevents the blades of the fan periodically bearing the pulse effect of the non-uniform airflows at the inlet and the outlet, the modified fan frame body of Horng also would exhibit this characteristic.
In regards to claim 2, the modified series fan frame body structure of Horng comprises the first fan frame body further has a first inlet (31) and a first outlet (32, Fig. 3), the first inlet and first outlet being respectively positioned at two ends of the first passage (Fig. 3), the first outlet being mated with the first opening of the series connection member (Fig. 4, par. 27), the second fan frame body further having a second inlet (31) and a second outlet (32), the second inlet and second outlet being respectively positioned at two ends of the second passage (Fig. 3), the second inlet being mated with the second opening of the series connection member (Fig. 4, par. 27).
	The modified fan frame body structure of Horng contains all of the claimed elements as set forth in the rejection of claim 1, except multiple first connection bodies extending from a circumference of the first bearing cup seat to connect with an inner circumference of the first fan frame body and
multiple second connection bodies extending from a circumference of the second bearing cup seat to connect with an inner circumference of the second fan frame body.
	Liu further discloses multiple connection bodies (1632) extending from a circumference of the bearing cup seat (11) to connect with an inner circumference of the fan frame body (par. 38, Fig. 5).
	The modified fan frame body structure of Horng, as modified by Liu, contains the first and second fan frame bodies with a bearing assembly with a bearing cup however does not set forth multiple connection bodies extending from a circumference of the bearing fan cup seat to connect with an inner circumference of the fan frame body. Liu, which is also directed a fan assembly, disclose multiple connection bodies extending from a circumference of the bearing cup seat to connect with an inner circumference of the fan frame body, to provide a bearing arrangement to increase the service life of the bearing and reduce the noise produced by the impact of the bearing on a bearing cup during operation of the bearing (par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the fan frame body structure of Horng by providing multiple connection bodies extending from a circumference of the bearing cup seat to connect with an inner circumference of the fan frame body, as taught by Liu, to increase the service life of a bearing and reduce the noise produced by the impact of the bearing on a bearing cup during operation of the bearing (par. 6).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng (US 2011/0108250) in view of Liu (US 2012/0171024) and in further view of Foster (US Patent 7,038,911), and in further view of Yoshida et al. (US 2008/0286135 A1).
	In regards to claim 3, the modified fan frame body structure of Horng comprises the first fan frame body further has a first inlet (31) and a first outlet (32, Fig. 3), the first inlet and first outlet being respectively positioned at two ends of the first passage (Fig. 3), the first fan frame body being mated with the first opening of the series connection member (Fig. 4, par. 27), the second fan frame body (Fig. 3) further having a second inlet (31) and a second outlet (32), the second inlet and second outlet being respectively positioned at two ends of the second passage (Fig. 3), the second fan frame body being mated with the second opening of the series connection member (Fig. 4, par. 27).
The modified fan frame body structure of Horng lacks multiple first connection bodies extending from a circumference of the first bearing cup seat to connect with an inner circumference of the first fan frame body and multiple second connection bodies extending from a circumference of the second bearing cup seat to connect with an inner circumference of the second fan frame body.
	Liu discloses multiple connection bodies (1632) extending from a circumference of the bearing cup seat (11) to connect with an inner circumference of the fan frame body (par. 38, Fig. 5).
	The modified fan frame body structure of Horng, as modified by Liu, contains the first and second fan frame bodies with a bearing assembly with a bearing cup however does not set forth multiple connection bodies extending from a circumference of the bearing fan cup seat to connect with an inner circumference of the fan frame body. Liu, which is also directed a fan assembly, disclose multiple connection bodies extending from a circumference of the bearing cup seat to connect with an inner circumference of the fan frame body, to provide a bearing arrangement to increase the service life of the bearing and reduce the noise produced by the impact of the bearing on a bearing cup during operation of the bearing (par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the fan frame body structure of Horng by providing multiple connection bodies extending from a circumference of the bearing cup seat to connect with an inner circumference of the fan frame body, as taught by Liu, to increase the service life of a bearing and reduce the noise produced by the impact of the bearing on a bearing cup during operation of the bearing (par. 6).
The modified fan frame body structure of Horng further lacks the first bearing cup seat is proximal the first opening, and the second bearing cup seat is proximal the second opening.
	Yoshida et al. disclose a first bearing cup seat (2212) is proximal of a first opening (of connection member 4), and a second bearing cup seat (3212) is proximal the second opening (of connection member 4, see Figs. 2, 17).
	Horng discloses a connection member with fans being mounted thereon, however does not disclose the first and bearing cups being mounted in the specific arrangement relative to the openings of the connection member. Yoshida, which is also directed to a fan assembly with a connection member, disclose first bearing cup seats and second bearing cup seats mounted to the connection member to provide counter rotating fans which reduce noise and increase static pressure (Yoshida pars. 37, 70). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the fan frame body of Horng by providing the first bearing cup seat is proximal the first opening, and the second bearing cup seat is proximal the second opening, as taught by Yoshida et al., to provide counter rotating fans which reduce noise and increase static pressure (Yoshida pars. 37, 70).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

6/1/2022


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745